Hameesley, J.
Some of the respondents in their answer allege certain facts as tending to show the circumstances under which the will was made, and the executors demurred to these allegations. Apparently this demurrer, although sustained by the court, is waived by the reservation; hut if not, we deem it unnecessary to pass upon the action of the court in sustaining the demurrer, as the facts averred, in view of the plain meaning of the will, could only serve to support a construction sufficiently clear without them.
The clauses we are asked to construe are valid. A bequest of “ the use of one-twentieth of the remainder of my estate to A. B., at his decease to go to his legal heirs,” is certainly not obnoxious to the common law rule against perpetuities. It is immaterial whether it would he valid under our late statute of perpetuities. Tins will was executed since the repeal of that statute.
The gift in the fourth clause vests in the legal heirs of John Healy at the death of the testator. The prior death of the life tenant does not invalidate the gift over.
The'seventh clause,which gives “to my sister, Julia Warner, one-twentieth of the remainder of my estate, real and personal, at her decease to go to her legal heirs,”—gives to Julia a life estate only. The language used, in connection with that of other parts of the will and its whole scheme, clearly expresses this intent.
The ninth clause gives the legacy named to the legal heirs of John. When a clause can he read so as to be consistent with a testator’s evident intent and avoid uncertainty, it should he so read. By supplying the omission of a comma, any doubt as to the meaning of this clause disappears. It then reads: “ I give and bequeath to the legal heirs of my brother, John’s children, two-twentieths,” etc.
In the tenth clause the legacy is given “ to the legal heirs of my brother, M. L. Healy.” It appears from the will itself that the testator knew that his brother was living, for he gives him a legacy in the sixth clause. It is therefore certain that he here uses the words “ legal heirs ” in the popular sense, as indicating the persons entitled to inherit if his *472brother were dead. Where the legal heirs include children and the representatives of children, as appears to be the case with those named in the eighth clause, of course they take per stirpes. Jackson v. Alsop, 67 Conn. 249, 254.
The Superior Court is advised: —
1. The legal heirs of John Healy living at the death of the testator, are entitled to the bequest under the fourth section.
2. The bequest under section six is to M. L. Healy for life, and upon his death to those who in that event are his legal heirs then living.
3. The bequest under section seven goes to Julia Warner for life, and upon her death to her legal heirs then living.
4. The bequest under section eight goes to the legal heirs of Paul Healy living at the testator’s death.
5. The bequest under section nine goes to the legal heirs of John Healy living at the testator’s death.
6. The bequest under section ten goes to those persons living at the testator’s death who would be the legal heirs of M. L. Healy if he were dead.
7. All the above gifts are valid, and where the legal heirs consist of children and representatives of deceased children, they take per stirpes.
In this opinion the other judges concurred.